Citation Nr: 1730219	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for right and left knee disability.

6.  Entitlement to service connection for a disorder causing myalgia.

7.  Entitlement to service connection for a disorder manifested by abnormal weight loss.

8.  Entitlement to service connection for a disorder manifested by fatigue, including chronic fatigue syndrome.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for a neurological disability, including diabetic peripheral neuropathy. 

11.  Entitlement to service connection for a disorder manifested by constipation.

12.  Whether new and material evidence has been presented to reopen a claim for service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following April 2008 and September 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Issues of service connection for allergic rhinitis and lumbosacral degenerative disc disease and osteoarthritis which had been on appeal were granted in full by the RO in a December 2015 rating decision.  

In March 2016, the Veteran appears to have attempted to commence an appeal of one or more matters decided by the RO in February 2016.  However, the February 2016 notice which he was given concerning the rating decision advised him that he must file a notice of disagreement on the form which was provided.  His purported 'notice of disagreement' with the RO's rating decision was not on that form, and so cannot constitute a notice of disagreement to commence an appeal.  

Originally, the Veteran indicated in April 2011 and December 2013 that he wanted a Board hearing.  However, in May 2016, he withdrew his request for a Board hearing, and indicated that he instead wanted his case forwarded to the Board for a decision.  

After the last of the issues were certified to the Board in August 2016, additional evidence was received.  However, the Veteran waived RO consideration of this evidence in April 2017.  

The Veteran's claim of service connection for athlete's foot was denied in September 2016 and the Veteran filed a notice of disagreement (NOD) in April 2017.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a May 2017 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issue for the issuance of a statement of the case (SOC).

The issues of service connection for sleep apnea, diabetes mellitus, a neurological disability, and constipation are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA compensation purposes.

2.  Tinnitus is a known clinical diagnosis which was not manifest in service or to a degree of 10 percent within 1 year of separation; continuity of symptomatology since service is not found, and is unrelated to service.  

3.  The Veteran's current dysthymic disorder is a known clinical diagnosis which was not manifest in service and is unrelated to service.  

4.  The Veteran's current hypertension is a known clinical diagnosis which was not manifest in service or to a degree of 10 percent within 1 year of separation; continuity of symptomatology since service is not shown; and it is unrelated to service.  

5.  The Veteran's right and left knee joint pains are caused by degenerative joint disease, a known clinical diagnosis, which was not manifest in service or to a degree of 10 percent within 1 year of separation; continuity of symptomatology since service is not shown; and it is unrelated to service.  

6.  The Veteran's disorders causing myalgia (other than his service-connected low back disability) are known clinical diagnoses which were not manifest in service and are unrelated to service.

7.  The Veteran does not have a disorder manifested by weight loss.

8.  The Veteran does not have a disorder manifested by fatigue, including chronic fatigue syndrome.  

9.  The Veteran's claim of entitlement to service connection for sleep apnea was denied by an August 2009 rating decision; the appellant was notified of the decision and did not file a notice of disagreement nor submit new and material evidence within the following year.

10.  Certain evidence, including the November 2011 VA Gulf Ward General Medical Examination report relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea (suggesting possible nexus to service); the newly submitted evidence raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss and tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 3.385 (2016).

2.  The criteria for service connection for psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

4.  The criteria for service connection for right and left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

5.  The criteria for service connection for a disorder causing myalgia are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

6.  The criteria for service connection for a disorder causing weight loss are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

7.  The criteria for service connection for a disorder causing fatigue, including chronic fatigue syndrome, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

8.  New and material evidence on the matter of service connection for sleep apnea has been received since the August 2008 denial, and the Veteran's claim for service connection for sleep apnea is reopened. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and cardiovascular-renal disease, including hypertension, are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317 (a)(2)(i)(A).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Service medical and other information

Service records show that the Veteran served in the Navy aboard the U.S.S. Kitty Hawk and that it was in the Arabian Gulf from December 1992 to March 1993.  He has not alleged any environmental exposures peculiar to the Persian Gulf War.  

On service dental health questionnaires in July 1991, June 1992 and February 1993, the Veteran denied having or having had nervousness, hypertension, diabetes, arthritis, painful joints, and unexplained weight change.  He reported in June 1992 and February 1993 that he had had sinus problems.

The Veteran was treated for left shoulder muscle strain in June 1992 and for a left trapezius strain in January 1993.  

On service separation examination in April 1993, the Veteran reported that he was in good health and taking no medications.  He denied having or having had swollen or painful joints, frequent or severe headache, ear trouble, hearing loss, sinusitis, heart trouble, high blood pressure, intestinal trouble, recent gain or loss of weight, arthritis, rheumatism, bursitis, trick or locked knee, neuritis, frequent trouble sleeping, and depression or nervous trouble.  At the time, his clinical evaluations were normal, and audiometry revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
10
LEFT
20
15
0
5
0

Post-service medical and/or other evidence will be reported with the particular disabilities being discussed, immediately below.


Hearing loss and Tinnitus

On VA examination in February 2008, the Veteran reported noticing some difficulty with hearing about 2 years prior.  He also reported intermittent tinnitus which began in 1992 or 1993.  He reported that post-service, he worked in a paper mill for 12 years with hearing protection.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
15
15
10
10
15

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.  The examiner stated that the results were within normal limits bilaterally and that tinnitus could not be explained given the Veteran's normal hearing.  

On VA examination in December 2015, the claims folder was reviewed by the examiner.  It was reported that the date of onset of tinnitus was not known by the Veteran, and that he stated that it had been there for a while.  It was reported that previous testing showed that he reported tinnitus beginning in the 1990s.  The examiner found that it was less likely than not caused by or a result of military noise exposure.  The rationale was that the onset of the Veteran's tinnitus was after service, and that there was no report of tinnitus found in the service treatment records.   

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss or tinnitus.  The preponderance of the evidence indicates that the Veteran does not have a current hearing loss disability as required by 38 C.F.R. §  3.385 (2016).  His audiometry does not meet the definition of hearing loss disability and in fact the examiner indicated that his hearing is normal.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Additionally, the preponderance of the evidence indicates that the Veteran's current tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to any incident of service.  The Veteran denied ear trouble in-service.  Many years after service, in 2008, he reported that he noticed intermittent tinnitus beginning in 1992 or 1993; in 2015 he reported that he did not know when tinnitus began.  Given the inconsistencies in the Veteran's recollections, the Board finds his statements as to the date of onset of tinnitus to be less than credible.  A May 2007 letter from his wife, to the effect that she started seeing changes with her husband in July 1993, and then later in the letter reporting his complaints of ringing in his ears, does not clearly identify the date he first reported tinnitus to her.  

The preponderance of the evidence is against a finding that the Veteran's tinnitus was manifested to a compensable degree within a year of service.  The only evidence addressing this period is the Veteran's 2008 statements which have been found to lack credibility due to their lack of consistency with his later recollections regarding tinnitus onset in 2015.  Further, as the Veteran described his tinnitus as "intermittent" in 2008, service connection on the basis of continuity of symptomatology is not warranted.

Additionally, the preponderance of the evidence indicates that the Veteran's current tinnitus is unrelated to service.  The Board finds that it was not manifest within 1 year of separation, based on the evidence and analysis above; additionally, the examiner in February 2008 indicated that it was of unknown etiology and no competent evidence of record relates it to service.  Furthermore, it is a known clinical diagnosis, and there is nothing in the record to suggest, nor does the Veteran contend, that it is a medically unexplained chronic multisymptom illness, so service connection cannot be granted on the basis of the Veteran's service in the Persian Gulf pursuant to 38 C.F.R. § 3.317.  


Psychiatric disorder

On Persian Gulf Registry examination in January 2006, the Veteran reported that he started noticing that he was depressed around 2002.  He had not had any evaluation up to that point.  The examiner diagnosed dysthymic disorder.  

On VA psychiatric examination in February 2008, the Veteran reported that in February 1992, he had been depressed because his grandfather died and he could not go home for the funeral.  He had been in the Persian Gulf for 3 months, aboard ship, but he was not involved in any direct combat.  He also recalled having depressive symptoms in 1994 when he separated from his wife for 6 months.  They reconciled later.  The examiner opined that it was unlikely that the Veteran's service contributed to his current dysthymic disorder since his mood symptoms were related to other circumstances.  There were no clear events or stressors while the Veteran was in service that could have exaggerated his condition.  On VA mental disorders examination in November 2011, the examiner diagnosed dysthymia.  The examiner indicated that it was less likely than not incurred in or caused by service.  The rationale was that the Veteran was asymptomatic prior to service.  Post-discharge, he experienced mental health symptoms of DSM-IV diagnostic severity.  

The Board concludes that service connection is not warranted for the Veteran's current dysthymic disorder.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  The Veteran denied having or having had nervousness on a number of occasions in service, including in June 1992, after the later claimed depressiveness in February 1992 following his grandfather's death, and he was evaluated and found to be clinically normal on service discharge examination in April 1993.  He first reported post-service that he started noticing depression in about 2002, and this agrees with the service treatment records to the effect that he was psychiatrically normal in service.  Additionally, the examiner in February 2008 found that it was unlikely that his service contributed to his dysthymic disorder, since his mood symptoms were related to other circumstances and there were no clear events or stressors in service that could have exaggerated his condition.  The examiner in November 2011 found that his dysthymia was less likely than not incurred in or caused by service, as he first experienced mental health symptoms of DSM-IV diagnostic severity post-service.  This appears to have been no earlier than 2002, based on the Veteran's January 2006 statement that he started noticing that he was depressed in 2002.  Furthermore, dysthymia is a known clinical diagnosis, and there is nothing in the record to suggest, nor does the Veteran contend, that it is a medically unexplained chronic multisymptom illness, so service connection cannot be granted on the basis of the Veteran's service in the Persian Gulf pursuant to 38 C.F.R. § 3.317.  

Hypertension

There is no evidence that hypertension was manifest to a degree of 10 percent within 1 year of service separation.  To the contrary, the Veteran's blood pressures were 110/80 and 118/70 on private evaluations in May 2003 and May 2005.  In January 2007, his blood pressure was 149/98.  In February 2008, his blood pressures were 124/80, 120/78, and 116/76.  

In July 2013, a VA physician explained to the Veteran that he has hypertension.  In January 2016, it was noted that the Veteran is on Losartan for blood pressure control.  His dose had been increased in July 2012.  

On VA examination in December 2015, the examiner indicated that the Veteran was recently diagnosed with hypertension.  The claims folder was reviewed by the examiner.  The examiner opined that the Veteran's hypertension was less likely than not related to service, including any exposure event experienced by the Veteran during his service in Southwest Asia.  The rationale was that there was insufficient evidence showing a diagnosis of hypertension during service, and despite the Veteran's reports of ongoing treatment for hypertension, a nexus has not been established.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current hypertension.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to any incident of service.  It was not shown in service, his blood pressures were normal for years post-service before it was manifest/diagnosed, and no competent evidence of record relates it to any incident of service.  Further, the preponderance of the evidence is against a finding of continuity of symptomatology, particularly given the fact that hypertension was not diagnosed until many years after service and blood pressure readings were not described as hypertensive in the intervening years (between service separation and hypertension diagnosis).  Additionally, since it is a known clinical diagnosis and there is no indication of an in-service event relevant to it during the Veteran's Southwest Asia service, service connection cannot be granted for it pursuant to 38 C.F.R. § 3.317.  

Left and right knee disability 

On VA examination in February 2008, the Veteran complained of back problems, but not of knee problems, and examination revealed a full range of motion of his knee joints.  

On VA examination in November 2011, degenerative joint disease of the knees was diagnosed.  The examiner opined that there was at least as likely as not less than a 50 percent probability that the knee condition is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  No elaboration or rationale was provided.

On VA examination in December 2015, the claims folder was reviewed by the examiner, and the examiner opined that the Veteran's bilateral knee degenerative joint disease was less likely than not related to service, including any exposure event experienced by the Veteran during his service in Southwest Asia.  The rationale was that there was insufficient evidence showing treatment of the knees during service, and despite the Veteran's report of continued knee pain, a nexus has not been established.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current right and left knee degenerative joint disease.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to any incident of service.  It was not shown in service and continuity of symptomatology is not shown, as the Veteran denied having or having had swollen or painful joints on service separation examination in April 1993.  

Further, his knees were normal on VA examination in February 2008, degenerative joint disease was apparently first diagnosed on VA examination in November 2011, and no competent probative evidence of record relates it to any incident of service.  To the contrary, the 2015 VA examination report clearly demonstrates that it is unrelated to service.  While that report relies on the lack of evidence of treatment in service, there was also a denial by the Veteran of knee problems in service, and no evidence from him to the contrary since then.  The opinion of the VA examiner in November 2011 concerned relationship to an exposure event.  Degenerative joint disease is a known clinical diagnosis and there is no indication of an in-service event relevant to it during the Veteran's Southwest Asia service, so service connection cannot be granted for it pursuant to 38 C.F.R. § 3.317.  

A disorder manifested by weight loss

On VA examination in February 2008, the Veteran reported becoming depressed and losing weight after his grandfather died in February 1992.  On VA evaluation in February 2009, the Veteran was diagnosed with obesity.  

Obesity is noted in August 2009.  In May 2011, it was noted that the Veteran was in the MOVE program and had lost weight down to 212 pounds.  In February 2010, it was reported that the Veteran was 69 inches tall and weighed 212 pounds and had not had any unintentional weight loss of 10 pounds or more in the past 6 months.  He had lost 1 pound since his last visit (apparently in October 2009).  He received weight counseling.  In May 2014, the Veteran was advised to try to lose some weight.  On VA examination in November 2011, the examiner indicated that the Veteran does not have weight loss attributable to an intestinal condition.  In September 2014, it was reported that there had been no significant weight loss or gain between November 2012 and September 2014.  

On VA examination in December 2015, it was noted that the Veteran had no weight loss attributable to an intestinal condition.  A January 2016 VA medical record notes that the Veteran is 69" tall. 

Based on the evidence, it does not appear that there is any disorder, undiagnosed or otherwise, which has been causing weight loss.  Instead, it appears that the Veteran has been overweight and that he has been encouraged to lose weight, and has had some success at times in doing so.  Accordingly, service connection is not warranted for weight loss, including abnormal weight loss pursuant to 38 C.F.R. § 3.317.  In the absence of a current weight loss disorder, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Disorder manifested by myalgia

Myalgia has been reported post-service; on VA evaluations in March 2007 and January 2010, for example.  

On VA examination in November 2011, the examiner noted that the Veteran had been diagnosed with myalgia in 2008, but did not diagnose any muscle injuries.  The examiner indicated that there were no muscle injuries that affected muscle substance or function; that there were not any cardinal signs or symptoms of muscle injuries; that muscle strength was normal; and that there was no atrophy.  The examiner indicated that the Veteran's myalgia is probably related to his low back and knee disabilities.  

On VA examination in November 2011, the Veteran reported myalgia to his legs, back, and arms.  On VA evaluation in March 2013, the Veteran reported that he had started exercising, and that as a result of increased physical activity, he strained his right knee and was having increased pain for the past week.  

On VA muscle injuries examination in December 2015, no history of a muscle injury was reported, and it was indicated that the Veteran does not have, among other things, neck, shoulder, arm, forearm, hand, foot, or leg muscle injury.  He also did not have cardinal signs and symptoms of muscle disability.  Muscle strength was normal throughout, and there was no atrophy.  The examiner stated that there was no pathology to render a diagnosis; that there was not an undiagnosed illness; and that there was no relationship to any specific Southwest Asia exposure event during service.  The examiner in December 2015 indicated that the Veteran had never been diagnosed with a muscle injury and that there was no evidence of fascial defects associated with muscle injury.  The examiner indicated that the Veteran had none of the cardinal signs or symptoms of muscle disability; that his muscle strength was 5/5 as tested throughout; and that he had no muscle atrophy.  The examiner indicated that because there was no pathology to render a diagnosis nor an undiagnosed illness, there is no relationship to any specific Southwest Asia exposure event in service.  The examiner, however, indicated that there was functional impairment of the hands, that hand motions were abnormal, and that a diagnosis of bilateral hand strain was warranted.  

Based on the evidence, the Board concludes that service connection is not warranted for any disorder causing myalgia.  Any low back myalgia due to the Veteran's service-connected low back disability is already being compensated pursuant to rating criteria for his low back disability.  The same disability should not be evaluated under various diagnoses or compensated twice.  38 C.F.R. § 4.14.  

Additionally, a basis to service connect other myalgia does not exist.  Service treatment records are silent for reference to relevant problems, the Veteran reported that he was in good health and had a normal service separation examination in April 1993; the Veteran's hand and knee strain were first shown many years after service, with the right knee strain apparently due to increased exercise, and they are known clinical diagnoses.  Right and left knee arthritis causing myalgia, as suggested by the VA examiner in November 2011, are not service-connected as indicated above.  The disorders causing myalgia are known clinical diagnoses which were not manifest in service and are unrelated to service.  Furthermore, there are no objective indications of qualifying chronic disability for any undiagnosed illness.  Accordingly, service connection for a disorder causing myalgia is not warranted.  


Fatigue, including chronic fatigue syndrome

In May 2007, the Veteran's wife stated that he gets tired.  In June 2011, Dr. Tarplee indicated that the Veteran has periodically been treated for fatigue which was thought to be related to allergies since 1994.  Although as late as May 2012, Dr. Tarplee had been requested to provide records of treatment for fatigue, the numerous medical records he has submitted make no mention of fatigue.  

At the time of a November 2011 VA examination, the Veteran reported fatigue/that he was tired all the time, and that his private physician (Dr. Tarplee) had treated him for fatigue related to allergies.  The examiner examined the Veteran for chronic fatigue syndrome, and indicated that he does not have findings, signs, and symptoms attributable to chronic fatigue syndrome, such as debilitating fatigue, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes; fatigue lasting 24 hours or longer after exercise, migratory joint pains, and neurological symptoms; and that he does not have chronic fatigue syndrome.

On VA examination in December 2015, the examiner indicated that the Veteran had never been diagnosed with chronic fatigue syndrome.  The Veteran reported that he awakes at 5:15, brushes his teeth, prepares toast/egg and drinks shakes, and is employed full time as a trackman for a railway, using sledge hammers and fixing rails.  He last worked in earlier that month, and this was because he was seasonally laid off.  He was able to work 8-10 hour days, and looked forward to returning to this position.  He had to do long distance driving from railway to railway averaging 4-6 hours.  The Veteran had no findings, signs, or symptoms attributable to chronic fatigue syndrome.  The examiner stated that because there was no pathology to render a diagnosis nor an undiagnosed illness, there is no relationship to any specific southwest Asia exposure event in service.  

Based on the evidence, the Board concludes that service connection is not warranted for a disorder causing fatigue, to include chronic fatigue syndrome.  The preponderance of the evidence indicates that the Veteran does not have a disorder causing fatigue, including chronic fatigue syndrome.  The June 2011 report from Dr. Tarplee has been considered.  However, according to the December 2015 VA examination report, the Veteran has been able to perform hard work full time for 8-10 hours a day for the railway, day in and day out, and looked forward to returning to work; and chronic fatigue syndrome has not been diagnosed.  Instead, the Veteran had no findings, signs, or symptoms attributable to chronic fatigue syndrome, and fatigue is the primary symptom of chronic fatigue syndrome, as its name would suggest.  Furthermore, the Veteran had no pathology to render a diagnosis at the time of the December 2015 VA examination, and none is shown otherwise.  There are no objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317.  In the absence of a current disability, service connection cannot be granted, pursuant to 38 C.F.R. § 3.317 or otherwise.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The Board notes that in March 2011, the Veteran indicated that he felt that VA's decisions on his claims for service connection for hearing loss, tinnitus, and psychiatric disability were wrong, because he is a non-smoker, non-drinker, and has a strong, faith-based spirit, and that he feels that his current illnesses are from exposure during his service in the United States Navy.  While the Veteran may feel that the disorders at issue are related to service, his opinions with respect to complex medical matters are not competent.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence is against the claims and there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has also considered statements from A.S. from December 2011, and the Veteran's wife from May 2007.  The one from A.S. states that the Veteran had spoken to him about problems and issues during his service, and about some symptoms the Veteran had.  The one from the Veteran's wife reports that she started to see changes in the Veteran in July 1993, and that since that date, he had more psychiatric symptoms.  It goes on to report that he complains of body aches, tinnitus, and pains in his joints.  However, the Board finds that the statements do not contain specific probative information substantially supporting any of the Veteran's claims.  Instead, they are fairly vague and general.  It is unclear specifically what the meaning of the word "since" is, which the Veteran's wife uses in relationship to psychiatric symptoms.  It could be that she meant from that time, or it could be that she meant from a point after that time, and the Veteran is noted to have reported in January 2006 that he first noticed depression in 2002.  That was after July 1993, and in April 1993, the Veteran had denied having or having had psychiatric symptoms.  

The preponderance of the evidence is against the claims denied above and there is no reasonable doubt to be resolved in the Veteran's favor concerning them.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Although the Board's decisions are unfavorable to the Veteran, the Board would like to thank the Veteran for his service.  

Sleep apnea

An August 2009 RO rating decision denied service connection for sleep apnea on the basis that there was no evidence of sleep apnea in the STRs and no indication that the Veteran's sleep apnea, first diagnosed years after service in 2006, was related to service.  The Veteran did not submit any new and material evidence with respect to the claim within a year of the issuance of that decision and did not appeal the decision.  The August 2009 rating decision is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

In July 2011, the Veteran submitted a supplemental claim, VA Form 21-526b, requesting service connection for sleep apnea.  In September 2012, the RO denied reopening the claim.  Regardless of whether the RO found new and material evidence to reopen the claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record since the August 2009 decision includes a 2011 VA Gulf War General Medical opinion that includes the opinion that it "is at least as likely as not less than 50% probability that the diagnosed (sleep apnea) is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  Although this opinion is unclear, it can be read as somewhat supportive of the assertion that sleep apnea is related to service.

For the purposes of this analysis, the Board is not here engaged in analyzing the likelihood of such a nexus; the Board merely finds that the submitted evidence tends to support relating, to some degree, the Veteran's sleep apnea to service. Therefore, the evidence relates to the unestablished fact and raises a reasonable possibility of substantiating the claim. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")

Thus, the additional evidence received is both new and material, and the claim of service connection for sleep apnea may be reopened.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for hypertension is denied.

Service connection for right and left knee disability is denied.

Service connection for a disorder manifested by myalgia is denied.

Service connection for a disorder manifested by abnormal weight loss is denied.

Service connection for a disorder causing fatigue, including chronic fatigue syndrome, is denied.

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.


REMAND

The Veteran's service treatment records are silent for reference to problems caused by poor sleep, and the Veteran denied frequent trouble sleeping and reported that he was in good health on service discharge examination in April 1993.  On Persian Gulf Registry examination in October 2006, the examiner diagnosed sleep apnea.  In March 2007, it was reported that sleep apnea was confirmed by a sleep study in 2006.  The Veteran reported in March 2009 that he was a snorer in and after his navy career.  On VA examination in November 2011, the examiner indicated that the Veteran's sleep apnea was a disease with a clear and specific etiology and diagnosis.  

A VA examiner in November 2011 opined that it "is at least as likely as not less than 50% probability that the diagnosed (sleep apnea) is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  That opinion is unclear.  Furthermore, that opinion can be interpreted as indicating that it is about as likely as not that the Veteran's sleep apnea is related to an exposure event he experienced in Southwest Asia.  However, no specific exposure event has been identified or alleged.  The Board feels that an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's sleep apnea is related to service, including in-service snoring and any exposure event in Southwest Asia, should be obtained.  Any incident of service to which it is felt to be related, including snoring or any exposure event the Veteran experienced in Southwest Asia, should be specified in detail.  The opinion should also address the matter of whether the Veteran's sleep apnea is a disease with a clear and specific etiology and diagnosis; or, alternatively, whether it is part of a medically unexplained chronic multisymptom illness (a diagnosed illness without conclusive pathophysiology or etiology).  

Next, in part, the Veteran's sleep apnea has been claimed as secondary to his service-connected allergic rhinitis.  Additionally, the Veteran has submitted an August 2016 statement from a private physician to the effect that his back condition may have contributed to weight gain, sleep apnea, and diabetes mellitus.  There was a VA examination in January 2016, at which time the examiner opined that the Veteran's sleep apnea is not secondary to his service-connected allergic rhinitis.  However, a VA physician submitted a letter in September 2013, to the effect that the Veteran's allergic rhinitis may have contributed to his sleep apnea.  There are no VA medical opinions of record on the matter of whether the Veteran's allergic rhinitis at least as likely as not aggravates his sleep apnea, or on whether his service-connected back disorder has caused or aggravated his sleep apnea or diabetes mellitus, and these are required pursuant to 38 C.F.R. § 3.159.  Since this action is necessary, any additional updated relevant treatment records should be obtained beforehand.  

Next, the record shows that the Veteran has been diagnosed with constipation post-service, for which he takes stool softeners.  On service separation examination in April 1993, he denied having or having had intestinal trouble, and indicated that he was in good health, and his clinical evaluation was normal.  In November 2011, a VA examiner indicated that the Veteran has constipation that was diagnosed in 2009 and opined that it is at least as likely as not a result of a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner did not identify what exposure event was felt to be responsible, however, or explain the reason for that conclusion.  Accordingly, the opinion is not probative and remand for clarification is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional VA or other relevant treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his sleep apnea.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed sleep apnea is related to any incident of service, to include any specific exposure events experienced by the Veteran during his service in Southwest Asia?  Any specific exposure events in Southwest Asia to which it is felt to be related should be specified in detail.  Additionally, March 2009 statement from the Veteran, that he had been a snorer during and after service, and the December 2011 statement from G.L., to the effect that he had observed the Veteran to have one or more sleep symptoms during service, should be considered.  The opinion should also address the matter of whether the Veteran's sleep apnea is a disease with a clear and specific etiology and diagnosis; or, alternatively, part of a medically unexplained chronic multisymptom illness (a diagnosed illness without conclusive pathophysiology or etiology).  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that his currently diagnosed sleep apnea was caused by his service-connected low back disability?  The matter of causation by any weight gain due to low back disability should be discussed.

(c) Is it at least as likely as not that his currently diagnosed sleep apnea was aggravated by his service-connected low back disability or his service-connected allergic rhinitis?  The matter of causation by any weight gain due to low back disability should be discussed if relevant.

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that all are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing any relevant medical evidence and principles.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his diabetes mellitus with diabetic peripheral neuropathy or other neurological disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that his currently diagnosed diabetes mellitus with diabetic peripheral neuropathy was caused by his service-connected low back disability?  The matter of causation by any weight gain due to low back disability should be discussed. 

(b) Is it at least as likely as not that his currently diagnosed diabetes mellitus with diabetic peripheral neuropathy was aggravated by the Veteran's service-connected low back disability?  The matter of aggravation by any weight gain due to low back disability should be discussed if relevant.

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a) and (b) separately, to help ensure that both are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing any relevant medical evidence and principles.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any disorder causing constipation.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not that the Veteran has a disorder causing constipation as a result of any specific exposure event experienced by him during his Naval service in Southwest Asia between December 1992 and March 1993?  (No specific exposure event has been mentioned to date.)  If the examiner answers in the affirmative, he or she should identify the disorder that is causing constipation, if possible; indicate what, if any, specific exposure event is felt to be responsible, describe that event in detail; and explain the reason for the conclusions.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, take any additional action which is necessary (including verification of a Persian Gulf exposure event, if necessary) and then readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



